774 N.W.2d 690 (2009)
WOLVERINE COMMERCE, L.L.C., Plaintiff-Appellant,
v.
PITTSFIELD CHARTER TOWNSHIP, Defendant-Appellee.
Docket Nos. 138314, 138315. COA Nos. 278417, 282532.
Supreme Court of Michigan.
November 20, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's May 29, 2009 order is considered, and it is GRANTED to the extent provided in this order. On reconsideration, we further order that this case is REMANDED to the Court of Appeals for consideration of the defendant's claim of appeal in Court of Appeals No. 282532. In all other respects, the motion for reconsideration is DENIED and this Court's order of May 29, 2009, continues in full force and effect.
MARKMAN, J. (concurring).
In light of this Court's order of May 29, 2009, I concur in the instant order. However, I continue to believe that this Court should grant leave to appeal to consider the Court of Appeals' application of the "self-created hardship" doctrine.